Filed 6/7/22

                          CERTIFIED FOR PUBLICATION


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                  DIVISION FOUR


 THE PEOPLE,
        Plaintiff and Respondent,              A160994
                     v.                        (Solano County Super. Ct.
 EARL MAURICE RODRIGUEZ,                       No. VCR235670)
        Defendant and Appellant.


        Defendant Earl Maurice Rodriguez appeals from a judgment that
sentenced him to three years of probation, following his plea of no contest to
assault with force likely to cause great bodily injury. (Pen. Code,1 § 245,
subd. (a)(4).) Rodriguez challenges this sentence based on Assembly Bill
No. 1950 (2019–2020 Reg. Sess.) (Assembly Bill 1950), which became effective
on January 1, 2021, and limits the maximum probation term for felony
offenses to two years. (§ 1203.1, subd. (a).) The Attorney General concedes
that Assembly Bill 1950 applies retroactively but argues that Rodriguez is
not entitled to relief because he was convicted of a domestic violence offense
that includes a specified term of probation, an exception to Assembly Bill
1950.
        We conclude that Rodriguez is not entitled to reduce his probation to
two years under Assembly Bill 1950 and affirm the trial court’s ruling.

        1   All statutory references are to the Penal Code unless otherwise noted.


                                           1
                              I. BACKGROUND
      On February 18, 2020, following an argument by text message,
Rodriguez drove his vehicle into his girlfriend’s vehicle three times while she
was driving from her residence to a friend’s house. Based on this incident,
Rodriguez was charged with one count of assault with a deadly weapon.
(§ 245, subd. (a)(1).) He pleaded not guilty. Subsequently, the district
attorney’s office amended the information to allege a second count for assault
with force likely to produce great bodily injury. (§ 245, subd. (a)(4).)
      The case was resolved between the parties through negotiation.
Rodriguez pleaded no contest to count two. In exchange, the district
attorney’s office agreed to dismiss count one, and Rodriguez was to be placed
on formal probation for three years.
      At the sentencing hearing, the Solano County Superior Court imposed
a three-year state prison sentence. The court suspended execution of this
sentence and placed Rodriguez on probation for three years. The court also
ordered that Rodriguez attend a 52-week batterer’s program as required by
section 1203.097. Defendant objected to this condition of his probation.
Overruling the objection, the trial court ruled that because there was a
“domestic violence nexus” to Rodriguez’s assault, imposition of section
1203.097 was required.
      Rodriguez timely appealed the trial court’s September 18, 2020 order.
                              II. DISCUSSION
      Rodriguez argues that his term of probation should be modified from
three to two years pursuant to Assembly Bill 1950, which took effect on
January 1, 2021. Assembly Bill 1950 amended section 1203.1 to limit
probation in most felony cases to two years. But there is an exception: This
two-year limit does not apply to certain offenses, including those that include
“specific probation lengths within its provisions.” (Former § 1203.1,


                                        2
subd. (m)(1).)2 The primary disputed issue in this appeal is whether the
statute under which Rodriguez was convicted, section 245, subdivision (a)(4),
includes a “specific probation length[] within its provisions” (former § 1203.1,
subd. (m)(1)) and therefore falls within the exception. We conclude that it
does.
   A. Background on Assembly Bill 1950
        Assembly Bill 1950 went into effect on January 1, 2021. Assembly Bill
1950 amended sections 1203a and 1203.1 to limit the length of probation of
most misdemeanors to one year (§ 1203a, subd. (a)), and most felony cases to
two years (§ 1203.1, subd. (a)). Exempt from these limits are offenses that
include “specific probation lengths within [their] provisions.” (§§ 1203a,
subd. (b), 1203.1, subd. (l)(1).)
   B. Domestic Violence Offenses Under Section 1203.097
        Section 1203.097, subdivision (a)(1) states that “[i]f a person is granted
probation for a crime in which the victim is a person defined in Section 6211
of the Family Code, the terms of probation shall include . . . [¶] . . . [a]
minimum period of probation of 36 months, which may include a period of
summary probation as appropriate.” Section 6211, subdivision (c) of the
Family Code includes in its definition of victim “[a] person with whom the
respondent is having or has had a dating or engagement relationship.”
        Section 1203.097 “does not apply only to defendants charged with
specified offenses; it encompasses defendants convicted of any crime of ‘abuse’
so long as the victim is a person identified in Family Code section 6211.”
(People v. Cates (2009) 170 Cal.App.4th 545, 550.) Section 1203.097,


        While this appeal was pending, a further amended version of
        2

section 1203.1 went into effect on January 1, 2022. In this current version,
the language contained within former section 1203.1, subdivision (m)(1) is
now found under section 1203.1, subdivision (l)(1).


                                         3
therefore, applies to offenses like assault, “so long as the facts underlying the
assault involve a victim defined in Family Code section 6211.” (Cates, at
p. 550.)
   C. Statutory Interpretation Principles
      Rodriguez argues that based on the clear language of section 1203.1,
his probation term should be reduced to two years under Assembly Bill 1950
because assault under section 245, subdivision (a)(4) does not include a
specific length of probation “ ‘within its provisions.’ ”
      Guided by well-established principles of statutory construction, we
begin with the premise that the language in a statute should be given its
ordinary meaning, and “[i]f the language is clear and unambiguous there is
no need for construction, nor is it necessary to resort to indicia of the intent of
the Legislature (in the case of a statute) or the voters (in the case of a
provision adopted by the voters).” (Lungren v. Deukmejian (1988) 45 Cal.3d
727, 735.)
      As a corollary, however, “statutory language, even if it appears to have
a clear and plain meaning when considered in isolation, may nonetheless be
rendered ambiguous when the language is read in light of the statute as a
whole or in light of the overall legislative scheme.” (People v. Valencia (2017)
3 Cal.5th 347, 360.)
      Thus, “[t]he words of the statute must be construed in context, keeping
in mind the statutory purpose, the statutes or statutory sections relating to
the same subject must be harmonized, both internally and with each other, to
the extent possible.” (Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal.3d 1379, 1387.) “Where uncertainty exists consideration should
be given to the consequences that will flow from a particular interpretation.”
(Ibid.)



                                         4
   D. Rodriguez Is Not Entitled to Relief Under Assembly Bill 1950
      Rodriguez argues that the language under former section 1203.1,
subdivision (m)(1) is unambiguous in that an offense must include “ ‘specific
probation lengths within its provisions’ ” in order to be exempted from the
two-year probation limit. In his view, the only offenses exempt from the two-
year probation limit under section 1203.1 are those that contain a specific
probation length in the same statutory section as the underlying offense.
Rodriguez points to section 273d as one such example in a footnote to his
reply brief. Section 273d provides for a minimum probation of 36 months
under subdivision (c)(1) for any person convicted of the offense of corporal
punishment against a child under subdivision (a) of this same statute.
      We reject this argument. First, although the language “specific
probation lengths within its provisions” (former § 1203.1, subd. (m)(1)) may
appear to have a plain meaning when considered in isolation, it must be
construed in context and harmonized with other related statutes to the
extent possible. (Dyna-Med, Inc. v. Fair Employment & Housing Com.,
supra, 43 Cal.3d at pp. 1386–1387.) Given this, we must construe the
language at issue in context and harmonize it to the extent possible with
other related statutes regarding probation lengths.
      A review of other statutes shows that there are numerous offenses that
include mandatory probation terms found in a section that is separate from
the section that defines the offense. For example, section 1203.047 provides
for probation of not less than three years if a person is convicted of violating
section 502 (computer crimes). Vehicle Code, section 23600, subdivision (b)
provides for probation of not less than three years if a person is convicted of
violating Vehicle Code, section 23152 or 23153 and is granted probation.
Finally, section 273.5, subdivision (g) does not include a specific probation
length but requires that if probation is granted to a person convicted under

                                        5
section 273.5, subdivision (a), the terms of the probation must be consistent
with the provisions of section 1203.097.
       With respect to domestic violence offenses, a leading treatise explains
that “[b]ecause of section 1203.097, a conviction of a crime where the victim is
listed in Family Code section 6211 is an offense ‘that includes [a] specific
probation length[] within its provisions’ for the purposes of the exception
under section 1203.1, subdivision (m)(1).” (Couzens et al., Sentencing
California Crimes (The Rutter Group 2021) § 8:15.30, (rev. 9/2021).) Indeed,
“[t]he fact that the specification of the length of probation is expressed in a
different code section than the crime itself does not appear material. The
Penal Code frequently separates the punishment provisions from the crime.”
(Id. at fn. 2.)
       In People v. Cates, supra, 170 Cal.App.4th at page 550, this court held
that “the language of section 1203.097 is not ambiguous and affirm[ed] the
trial court’s determination that it applies to a violation of section 245,
subdivision (a)(1), so long as the facts underlying the assault involve a victim
defined in Family Code section 6211.” The trial court in this case similarly
ruled that imposition of section 1203.097 was required as to Rodriguez, since
there was a “domestic violence nexus” to Rodriguez’s offense.
       The Second District Court of Appeal recently addressed the
applicability of Assembly Bill 1950 in People v. Saxton (2021) 68 Cal.App.5th
428. There, the defendant was convicted of driving under the influence under
Vehicle Code section 23152, subdivision (f ). (Saxton, supra, at p. 431.)
Vehicle Code section 23600, subdivision (b)(1) requires a minimum probation
of three years for a person convicted of Vehicle Code section 23152. The court
concluded that this conviction was exempt from Assembly Bill 1950’s
probation limits since Vehicle Code section 23600, subdivision (b)(1) sets



                                        6
forth a specific probation length. (Saxton, at p. 432.) The court held that
“[t]he plain meaning of Assembly Bill 1950 is clear, and permits a trial court
to order a defendant to serve three years of formal probation where, as here,
the judgment includes a misdemeanor conviction for driving under the
influence.” (Ibid.)
      Here, Rodriguez was convicted of assault under section 245,
subdivision (a)(4) against his then-girlfriend. This constitutes “a crime in
which the victim is a person defined in Section 6211 of the Family Code”
under section 1203.097, subdivision (a). The trial court accordingly
sentenced Rodriguez to three years of probation. (Id., subd. (a)(1).) The trial
court also required that Rodriguez attend a 52-week batterer’s program as
required by section 1203.097.
      The fact that section 245, subdivision (a)(4) itself does not include a
specific probation length is not material, as the Penal Code often separates
the punishment provisions from the crime. (Couzens et al., supra, § 8:15.30,
fn. 2.) That is purely an issue of form. Penal statutes that set forth the
elements of an offense and the sentencing provisions that are triggered upon
conviction “operate in tandem to define the crime and its consequences.”
(Ibid.) Accordingly, a penal statute that works in tandem with a separate
sentencing statute—separate in form, but not in function—is exempt from
Assembly Bill 1950’s probation limits. (See People v. Saxton, supra,
68 Cal.App.5th at p. 432.)
      In this case, section 1203.097, subdivision (a)(1) sets forth a minimum
probation length of 36 months. A domestic violence offense under section
1203.097 therefore constitutes an exception under section 1203.1 as it is “an
offense that includes specific probation lengths within its provisions.”




                                        7
(Former § 1203.1, subd. (m)(1); see People v. Forester (2022) 78 Cal.App.5th
447, 458.)
      Second, Rodriguez’s interpretation of the exception language under
section 1203.1 would mean that the Legislature intended to draw a
distinction between offenses that separate the punishment provisions from
the crime and offenses that do not. We see no reason why the Legislature
would have made this arbitrary distinction, nor has Rodriguez advanced any
argument to support such an interpretation. In enacting new laws, we
presume that “the Legislature was aware of existing related laws and
intended to maintain a consistent body of rules.” (People v. Superior Court
(Zamudio) (2000) 23 Cal.4th 183, 199.) We are unpersuaded that the
Legislature intended to create a new scheme in which persons convicted of
offenses that happen to have a separate sentencing provision would benefit
from a reduced probation term under Assembly Bill 1950, while those
convicted under a scheme in which a minimum probation is self-contained
within the same statute do not.
      Rodriguez invokes legislative history, arguing that the legislative
history to Assembly Bill 1950 shows that the Legislature intentionally
omitted domestic violence cases from being an exception under section
1203.1. We disagree. As Rodriguez points out, during the bill analysis
process, the Assembly Committee on Public Safety commented that “[t]his
bill does not amend code sections such as Veh. Code 23600 (allowing
probation up to five years for a DUI) or Pen. Code 1203.097 (requiring a
minimum probation of three years for domestic violence offenses) which
specify probation lengths for specific crimes. It is not clear if this bill would
limit the application of those sections.” (Assem. Com. on Public Safety,
Analysis of Assem. Bill No. 1950 (2019–2020 Reg. Sess.) as amended May 6,



                                         8
2020, p. 4.) This bill analysis shows nothing more than some uncertainty
about the scope of the bill’s application. Since the committee also commented
that Assembly Bill 1950 does not alter the length of probation under section
1203.097, the conclusion we draw from it is that the Legislature understood
the “specific probation lengths” exception would adequately cover likely
domestic violence offenses under section 1203.097, but was not sure. We now
answer that question.
   E. Remedy
      Because we find that Rodriguez is not entitled to relief under Assembly
Bill 1950, we do not reach the second issue raised by the parties as to
whether the proper remedy should be to remand.
                           III. DISPOSITION
      The judgment is affirmed.

                                                 STREETER, Acting P. J.

WE CONCUR:

BROWN, J.
DESAUTELS, J.*




      *Judge of the Superior Court of California, County of Alameda,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                       9
Trial Court: Superior Court of California, County of Solano

Trial Judge: Hon. William J. Pendergast, III

Counsel:        Law Offices of Karriem Baker and Karriem Baker,
                  by appointment of the Court of Appeal under the First
                  District Appellate Project, for Defendant and Appellant.

                Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
                  Attorney General, Jeffrey M. Laurence, Senior Assistant
                  Attorney General, Donna M. Provenzano and
                  Melissa A. Meth, Deputy Attorneys General,
                  for Plaintiff and Respondent.




People v. Rodriguez - A160994